Response to Amendment
This action is in response to Amendments made on 12/21/2020, in which: claims 1, 3-5, 7-8 are amended, claims 2, 6 remain as filed originally and claims 9-14 are new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Charmingart (KR 20160147547) and Santos (US 9434486) does not teach or render obvious a satellite dispenser door assembly with a dispenser door with a hinge pin, the dispenser door having a structure or satellite dispenser being engaged by a door release mechanism which maintains the door in a closed position with respect to the dispenser body before deployment of the payload, and more specifically a one way clutch bearing allowing the hinge pin to freely rotate within in a first rotational direction associated with transition from a closed position to an open position of the door by way of the door release mechanism being engaged, wherein the hinge pin rotates with the dispenser door to the open position. The prior art of Charmingart discloses a food storage container having a hinge mechanism similar in nature, but is silent in regards to the dispenser door having a structure or satellite dispenser being engaged by a door release mechanism which maintains the door in a closed position with respect to the dispenser body before deployment of the payload, and a one way clutch bearing allowing the hinge pin to freely rotate within in a first rotational direction associated with transition from a closed position to an open position of the door by way of the door release mechanism being engaged, wherein the hinge pin rotates with the dispenser door to the open position. Santos discloses a system for deploying a satellite having a door with a hinge and springs being installed in the hinge to provide a spring biasing action of the door away from the carrier structure when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642